Order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about May 7, 2009, which dismissed a family offense petition seeking an order of protection against respondent, unanimously affirmed, without costs.
*623Although petitioner contends that the court erred in dismissing the petition without first making a factual determination as to whether the allegations of the petition were supported by a preponderance of the evidence, petitioner never objected on this ground when the court issued its ruling. Accordingly, petitioner’s contention is not preserved for review (see Family Ct Act § 1118; CPLR 5501 [a] [3]; see also Matter of Michael A.M., 31 AD3d 1183, 1184 [2006]).
The court did not abuse its discretion by disallowing petitioner’s proffered rebuttal testimony, which was cumulative in part, and could have been presented as part of petitioner’s case-in-chief (see People v Harris, 98 NY2d 452, 490 [2002]). Concur— Nardelli, J.P., McGuire, Acosta, Freedman and Román, JJ.